October 12, 2012 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Windsor Funds (the Trust) File No. 2-14336 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 this letter serves as certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Michael J. Drayo Senior Counsel The Vanguard Group, Inc.
